              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

MARTHA K. NOOTBAAR,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-19-110-D
                                                  )
ALDERWOODS (OKLAHOMA),                            )
INC., d/b/a RESTHAVEN                             )
FUNERAL HOME,                                     )
                                                  )
       Defendant.                                 )

                                          ORDER

       Before the Court is Plaintiff’s Motion to Strike Affirmative Defenses [Doc. No. 11].

Defendants have responded [Doc. No. 16] and Plaintiff has replied [Doc. No. 19]. The

matter is fully briefed and at issue.

                                        BACKGROUND

       Plaintiff brought the present action pursuant to the Americans with Disabilities Act,

42 U.S.C. § 12101 et seq., and the Oklahoma Anti-Discrimination Act, Okla. Stat. tit. 25,

§§ 1101-1901. Plaintiff alleges she was discriminated against and wrongfully terminated

because of her disability. She moves to strike Defendant's Affirmative Defenses Nos. 2, 3,

6, 7, 10, and 11 as legally insufficient pursuant to Rule 12(f), Federal Rules of Civil

Procedure, which state:

       2.     Plaintiff’s claims are barred in whole or in part by regulation and/or statute.

       3.     Plaintiffs’ claims are barred in whole or in part by the following doctrines:

              estoppel (legal and equitable), illegality, fraud, and unclean hands.
6.    Plaintiff’s claims may be barred by the doctrine of after-acquired evidence.

7.    Plaintiff’s claims may be barred, in whole or in part, by the applicable statute

      of limitations.

10.   Any claim for punitive damages is barred because of the provisions of the

      Oklahoma Constitution and the Constitution of the United States as set out

      more specifically below:

      a.     Any claim for punitive damages in this case would amount to a denial

             of substantive due process and procedural due process in violation of

             the Fifth, Sixth and Fourteenth Amendments of the United States

             Constitution, because damages might be imposed based upon a

             burden of proof which does not rise to the level of clear, cogent or

             convincing evidence.

      b.     Plaintiff’s claim for punitive damages violates Defendants’ rights to

             access to the courts guaranteed by the Seventh and Fourteenth

             Amendments of the United States Constitution, since the threat of an

             award of unlimited punitive damages chills Defendant’s exercise of

             rights to free access to the courts and violates Article II, Section II-6

             of the Oklahoma Constitution requiring that all courts shall be open.

      c.     Any claim for punitive damages violates the due process and equal

             protection clauses of the Fourteenth Amendment of the United States

             Constitution in that the standard for determining the requisite mental

             state of the defendant or imposition of punitive damages is void for


                                      2
                    vagueness. There are no objective guidelines on which the finder of

                    fact may base its award, and the tests or standards for which punitive

                    damages are awarded differ from state to state such that a specific act

                    or omission of a given defendant may or may not result in the

                    imposition of punitive damages, and may result in different amounts

                    of punitive damages, depending upon the state in which the suit is

                    filed, thereby resulting in disparate treatment of similarly situated

                    defendants because of economic advantage or disadvantage and, thus

                    deny Defendant due process and equal protection of the law.

             d.      Any award of punitive damages in this case would be excessive and

                    disproportionate to the award of compensatory damages thus violating

                    principles of due process and equal protection of the laws.

             e.      Any award of punitive damages in this case would constitute an

                    excessive fine in violation of Article II, Section II-9 of the Oklahoma

                    Constitution.

      11.    As discovery is continuing, Defendant reserves the right to amend this

             Answer to assert additional defenses and/or claims, as appropriate.

See Answer [Doc. No. 8] at 5-8.

      Plaintiff argues the aforementioned “defenses are so insufficiently pleaded that they

fail to give notice under any standard or are simply legally insufficient.” Motion at 5.

Defendant responds that: (1) its defenses are sufficiently pleaded and provide fair notice;




                                            3
and, (2) “the parties will have the opportunity to explore the applicability of Defendant’s

defenses before trial” through discovery. Response at 7.

                              STANDARD OF DISCISION

       Federal Rule of Civil Procedure 12(f) grants the Court authority to “strike an

insufficient defense, or any redundant, immaterial, impertinent or scandalous matter.”

However, this is a “‘drastic remedy’ and must not be granted unless, as a matter of law, the

defense cannot succeed under any circumstances.” United States v. Hardage, 116 F.R.D.

460, 463 (W.D. Okla. 1987); see also, Sender v. Mann, 423 F. Supp. 2d 1155, 1163 (D.

Colo. 2006). “A defense should not be stricken ‘if there is any real doubt’ about its validity,

and ‘the benefit of any doubt should be given to the pleader.’” Sender, 423 F. Supp. 2d at

1163 (D. Colo. 2006) (quoting Bobbitt v. Victorian House, Inc., 532 F. Supp. 734, 736-37

(N.D. Ill. 1982)).

       The disfavor for granting motions to strike affirmative defenses is grounded in the

possibility of waiver. See Bobbitt, 532 F. Supp. 734 at 736 (“[T]he very possibility of

waiver makes it important (and certainly prudent) to plead all appropriate affirmative

defenses.”). Rule 8(c) states that “[i]n responding to a pleading, a party must affirmatively

state any avoidance or affirmative defense.” Therefore, “the cautious pleader is fully

justified in setting up as affirmative defenses anything that might possibly fall into that

category, even though that approach may lead to pleading matters as affirmative defenses

that could have been set forth in simple denials.” Bobbitt, 532 F. Supp. at 736.

       The undersigned has previously noted the distinction between Rule 8(c) and Rule

8(a)(2)’s pleading standards and held that the heightened pleading standard set forth in Bell


                                              4
Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 129 S.Ct. 1937

(2009) do not apply with the same force to affirmative defenses. Wilson v. Lady Di Food

Groups Holding, LLC, CIV-16-1424-D, 2017 WL 1458783, at *1 (W.D. Okla. Apr. 24,

2017); Holt v. Roy Blackwell Enter., Inc., Case No. CIV-14326-D, 2016 WL 319894, 3,

n.3. “[A] more abbreviated statement of the defense, considered in context with the

complaint to which the defenses are addressed, will sufficiently apprise a party of the nature

of the defense for pleading purposes.” Henson v. Supplemental Health Care Staffing

Specialists, No. CIV-09-397-HE, 2009 WL 10671291, at *1 (W.D. Okla. July 30, 2009).

Accordingly, “unless the challenged allegations have no possible relation or logical

connection to the subject matter of the controversy and may cause come sort of significant

prejudice to one or more of the parties to the action” a motion to strike should be denied.

Wilson, 2017 WL 1458783, at *1 (quoting 5C Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure § 1382 (3d ed. 2004)).

                                       DISCUSSION

I.     Affirmative Defense No. 2 - Compliance with Applicable Regulation or Statute

       Plaintiff states that this defense necessarily implicates “every statute in the United

States Code and every regulation in the Code of Federal Regulations as defense to this

action.” Motion at 5-6. The Court disagrees. Plaintiff brings claims only under the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and Oklahoma’s Anti-

Discrimination Act, Okla. Stat. tit. 25, §§ 1101-1901. Therefore, read in context with the

allegations of the Complaint, the Court finds this defense provides sufficient notice to avoid




                                              5
prejudice to Plaintiff. See Bruner v. Midland Funding, LLC, CIV-16-1371-D, 2018 WL

563183, at *2 (W.D. Okla. Jan. 25, 2018). Plaintiff’s Motion as to this defense is denied.

II.    Affirmative Defense No. 3 - Estoppel (Legal and Equitable), Illegality, Fraud,
       & Unclean Hands

       Plaintiff contends this defense should be stricken because it “relies on bare labels to

encompass a broad swath of different defenses.” Motion at 6. Defendant asserts that these

defenses are intended to rebut the allegation that the reason given for her termination was

false. Response at 11. Plaintiff alleges in the Complaint that Defendant claimed the reason

for her termination was that she had falsified documents. Complaint [Doc. No. 1] at ¶13.

It is not clear from the Complaint or the affirmative defense what documents were falsified

or whether the alleged falsification of documents was contrary to any law, constituted

fraud, or otherwise implicates the enumerated theories listed in this defense.

       The Court finds as it did in Wilson that these defenses “are listed in shotgun fashion”

and the applicability thereof to the claims is unclear. Wilson, 2017 WL 1458783, at *2;

see also Knighten v. Allstate Ins. Co., CIV-17-683-D, 2018 WL 718533, at *3 (W.D. Okla.

Feb. 5, 2018). Plaintiff’s Motion is granted as to Affirmative Defense No. 3. However,

Defendant is permitted to reassert any of these defenses in a more detailed manner within

the time period for amendment of pleadings to be set at any subsequent scheduling

conference.

III.   Affirmative Defense No. 6 – After-Acquired Evidence

       Reading Affirmative Defense No. 6 in context with the Complaint, it can be inferred

that Defendant refers to evidence related to Plaintiff’s alleged falsification of documents.



                                              6
Therefore, the Court finds that this defense “contain[s] sufficient detail to indicate the

relationship of the defense to the claims asserted and to avoid undue prejudice to Plaintiff.”

See Holt v. Roy Blackwell Enterprises, Inc., CV-15-326-D, 2016 WL 319894, at *3 (W.D.

Okla. Jan. 26, 2016). Plaintiff’s Motion is denied as to this affirmative defense.

IV.    Affirmative Defense No. 7 - Applicable Statute of Limitations

       Defendant asserts that “Plaintiff is put on clear notice, by Defendant’s Answer, that

if she seeks to expand her factual assertions by including events beyond the scope of the

discrimination charge and/or outside the statute of limitations, Defendant will seek denial

of Plaintiff’s claims.” Response at 16. Defendant’s reasoning is unpersuasive and admits

a lack of obvious or inferable relationship or connection to the claims as pleaded in the

Complaint. See Wilson, 2017 WL 1458783, at *2 (striking similar affirmative defense for

lack of relationship to the pleaded claims). Accordingly, Plaintiff’s Motion is granted as

to this affirmative defense.

V.     Affirmative Defense No. 10 - Punitive Damages are Unconstitutional

       This defense sufficiently states Defendant's position regarding the availability of

punitive damages and/or the propriety of any assessment of punitive damages. This

defense clearly bears relevance to the subject matter of the controversy and Plaintiff has

not shown how, if permitted to remain, its assertion would result in significant prejudice to

her. See Knighten, 2018 WL 718533, at *3. Plaintiff's Motion as to this defense is denied.




                                              7
VI.    Affirmative Defense No. 11 – Reservation of Right to Amend Answer to Assert
       Additional Defenses and/or Claims

       Rule 15, rather than a reservation of rights, governs Defendant’s ability to add

defenses through amendment of a pleading. See Fed. R. Civ. P. 15; Holt, 2016 WL 319894,

*2. Therefore, Plaintiff’s Motion is granted as to this defense.

                                     CONCLUSION

       For the reasons set forth above, Plaintiff's Motion to Strike Affirmative Defenses

[Doc. No. 11] is GRANTED in part and DENIED in part, as set forth herein. Defendant's

Third Affirmative Defense, which states “Plaintiff's claims are barred, in whole or in part,

by the following doctrines: estoppel (legal and equitable), illegality, fraud, and unclean

hands,” is stricken without prejudice to the later filing of a timely motion to amend its

Answer, if appropriate.

       IT IS SO ORDERED this 5th day of August 2019.




                                             8
